Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 1 of 12 PageID 202



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

JOANNA ERICKSON and STEVEN
ERICKSON, husband and wife, and
THE CHURCH WITHOUT LIMITS,
INC. d/b/a/ NO LIMITS LEARNING
ACADEMY, a Florida not-for-profit
company,

      Plaintiff,

v.                                                   Case No. 8:19-cv-845-T-60TGW

MANATEE COUNTY SHERIFF’S
DEPARTMENT and the MANATEE
COUNTY CHILD PROTECTIVE
SERVICES DIVISION OF THE
MANATEE COUNTY SHERIFF’S
DEPARTMENT,

      Defendant.
________________________________/

              ORDER ON DEFENDANTS’ MOTION TO DISMISS
              PLAINTIFFS’ SECOND AMENDED COMPLAINT

      This matter is before the Court on “Defendants Rick Wells and Dennis

Romano’s Motion to Dismiss Plaintiff’s Second Amended Complaint and Supporting

Memorandum of Law,” filed by counsel on April 11, 2019. (Doc. # 6). On May 13,

2019, Plaintiffs, through counsel, filed a response in opposition to the motion. (Doc.

# 19). After reviewing the motion, response, court file, and the record, the Court

finds as follows:




                                      Page 1 of 12
Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 2 of 12 PageID 203



                            FACTUAL BACKGROUND

      Plaintiffs Joanna and Steven Erickson are the husband and wife pastors of

The Church Without Limits, and they previously owned and operated a

daycare/preschool known as No Limits Learning Academy. On or around July 6,

2017, an incident occurred at the school where a six-year old boy asked a four-year

old girl to pull her pants down, and she did; the children were observed by teachers

as the boy was in the process of pulling his pants down. After the incident, the

Director of the Academy informed Joanna Erickson that she was resigning and had

reported the incident to the authorities.

      Authorities from the Department of Children and Families (DCF) and Child

Protection Services (CPS) visited the Academy and gathered incident reports. On

July 11, 2017, DCF wrote up the Academy for the incident. On July 18, 2017, Lisa

Montera, a duly authorized CPS Investigator, went to the daycare accompanied by a

Manatee County Sheriff’s Department deputy and served Joanna Erickson and the

Academy with a denial of access to daycare children form pursuant to section

39.302, Florida Statutes. As a result of this action, the Academy was immediately

evacuated, and Plaintiffs allege “chaos ensued.” Plaintiffs also claim that after the

evacuation, the media learned of the event, which resulted in a media frenzy. The

Academy remained closed until August 2, 2017, when the investigation was

completed. Plaintiffs claim that Montera’s actions continue to haunt the Academy,

which has now permanently closed.




                                      Page 2 of 12
Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 3 of 12 PageID 204



                         PROCEDURAL BACKGROUND

      Plaintiffs originally filed a three-count amended complaint in state court

seeking damages for a violation of section 39.302(2)(a), F.S. (Count I), defamation

(Count II), and negligent supervision (Count III). (Doc. # 1-1). On May 2, 2018, the

county court entered an order dismissing the complaint without prejudice. (Doc. #

1-1). On December 21, 2018, Plaintiffs filed an amended complaint, asserting four

claims for relief – a violation of section 39.302(2)(a), F.S. (Count I), defamation

(Count II), defamation per se (Count III), and negligent supervision (Count IV).

(Id). On March 15, 2019, the state court entered an order dismissing with prejudice

Count I, and dismissing without prejudice Count IV. (Id.).

      On April 1, 2019, Plaintiffs filed their second amended complaint, asserting

four claims for relief against Defendant Rick Wells, in his official capacity as Sheriff

of Manatee County, Florida, and Dennis Romano, in his official capacity as Captain

of the Child Protection Services of the Manatee County Sheriff’s Office – defamation

(Count I), defamation per se (Count II), negligent supervision (Count III), and a

violation of 42 U.S.C. § 1983 (Count IV). (Id.). Subsequently, the action was timely

removed by Defendants. (Doc. # 1). Wells and Romano filed the instant motion to

dismiss on April 11, 2019. (Doc. # 6). On May 13, 2019, Plaintiffs filed their

response in opposition to the motion to dismiss. (Doc. # 19).




                                       Page 3 of 12
Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 4 of 12 PageID 205



                                 LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to relief.”

Fed. R. Civ. P. 8(a). “Although Rule 8(a) does not require ‘detailed factual

allegations,’ it does require ‘more than labels and conclusions’; a ‘formulaic

recitation of the cause of action will not do.’” Young v. Lexington Ins. Co., No. 18-

62468, 2018 WL 7572240, at *1 (S.D. Fla. Dec. 6, 2018), report and recommendation

adopted, No. 18-62468-CIV, 2019 WL 1112274 (S.D. Fla. Jan. 9, 2019) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). In order to survive a motion to dismiss,

factual allegations must be sufficient “to state a claim for relief that is plausible on

its face.” Twombly, 550 U.S. at 555.

      When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff. Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)).

                                       ANALYSIS

Claims Against Captain Dennis Romano

      In the motion to dismiss, Wells and Romano argue that Romano should be

dismissed as a legally unnecessary and redundant party as an employee of the

Sheriff’s Department. The Court finds that pursuant to Plaintiffs’ concession, all



                                       Page 4 of 12
Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 5 of 12 PageID 206



claims against Romano are hereby dismissed with prejudice. See (Doc. # 19).

Counts I and II

       As to Counts I and II, Wells argues that the claims should be dismissed with

prejudice because Plaintiffs cannot prevail as a matter of law since the statements

at issue were made by Montero in the course and scope of her official duties. In

their response to the motion to dismiss, Plaintiffs indicate that Counts I and II

should be considered withdrawn. (Id.). Accordingly, the Court dismisses Counts I

and II with prejudice.

Count III

       In the motion to dismiss, Wells argues that Count III should be dismissed

with prejudice because Plaintiffs have failed to state a claim upon which relief can

be granted. 1 “Florida law recognizes a claim for negligent supervision […].” Vaden

v. Campbell, No. 4:09CV12-RH/WCS, 2009 WL 1919474, at *2 (N.D. Fla. July 2,

2009). The Court notes that because “there is no sovereign immunity barrier to

making a claim against a governmental agency for negligent retention or

supervision,” Wells’ sovereign immunity argument is not well-founded and would

not preclude Plaintiffs from plausibly stating a claim for negligent supervision. See

id. at *4; McIntosh v. City of Cocoa Beach, No. 6:04-cv-517-Orl-31JGG, 2004 WL

7331405, at *5 (M.D. Fla. Nov. 23, 2004).

       To sufficiently state a cause of action for negligent supervision, a plaintiff

must allege: “(1) the existence of a relationship giving rise to a legal duty to


1The Court notes that it appears the motion to dismiss contains a scrivener’s error where Defendant
refers to this claim as “Count IV.” See (Doc. # 6 at 12-17).

                                           Page 5 of 12
Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 6 of 12 PageID 207



supervise; (2) negligent breach of that duty; and (3) proximate causation by virtue of

the breach.” See Vaden, 2009 WL 1919474, at *2. (citing Albra v. City of Ft.

Lauderdale, 232 Fed. Appx. 885, at *2 (11th Cir. 2007)). “A person injured by a

government actor in the course of enforcing the laws for the general protection of

the public ordinarily has no claim, because the actor owes no actionable common-

law duty of care to the general public.” Id. at *3. Rather, an individual injured by a

government actor only has a claim “if the government actor owes the person a

special duty of care.” Id.

         Additionally, a plaintiff is required to allege facts, beyond conclusory

allegations, that the defendant had actual or constructive knowledge of any

violations by a specific employee. See Santarlas v. Minner, No: 5:15-cv-103-OC-

30PRL, 2015 WL 3852981, at *5, n. 6 (M.D. Fla. Jun. 22, 2015); Watts v. City of

Hollywood, Florida, 146 F. Supp. 3d 1254 (S.D. Fla. 2015); Polanco v. City of Marco

Island, No. 2:10-cv-605-FtM-29DNF, 2011 WL 2848655, at *2 (M.D. Fla. July 19,

2011).

         Moreover, the injury must be based on an injury resulting from a common-

law tort recognized in Florida. See, e.g., Wheeler v. Blackbear Two, LLC, No. 6:12-

cv-583-Orl-37TBS, 2012 WL 3596128, at *2 (M.D. Fla. Aug. 21, 2012); Jones v.

Spherion Atl. Enter., LLC, No. 6:10-cv-833-Orl-31GJK, 2010 WL 11626722, at *4

(M.D. Fla. Sept. 29, 2010); Gutman v. Quest Diagnostics Clinical Lab., Inc., 707 F.

Supp. 2d 1327, 1331-32 (S.D. Fla. 2010); Atmore v. City of Lake Wales, No. 8:08-cv-

2320-T-27EAJ, 2009 WL 10670908, at *3 (M.D. Fla. Dec. 1, 2009); Hernandez v.



                                         Page 6 of 12
Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 7 of 12 PageID 208



Manatee County, No. 8:05-cv-1434-T-30EAJ, 2006 WL 8440095, at *1 (M.D. Fla.

Oct. 23, 2006); Freese v. Wuesthoff Health Sys., Inc., No. 6:06-cv-175-Orl-31JGG,

2006 WL 1382111, at *8 (M.D. Fla. May 19, 2006); Scelta v. Delicatessen Support

Servs., Inc., 57 F. Supp. 2d 1327, 1248 (M.D. Fla. 1999).

      Upon review, the Court finds that Plaintiffs have failed to sufficiently allege

a negligent supervision claim. Plaintiffs only allege the existence of a general duty

of care and do not sufficiently allege the existence of a recognized special duty of

care. Additionally, Plaintiffs have failed to allege any facts, beyond conclusory

allegations, that Wells had knowledge or should have had knowledge of any prior

issues with Montera. Finally, Plaintiffs have failed to allege that Montera

committed a common-law tort against them. Instead, Plaintiffs only appear to

allege that Montera violated Florida statutes and the internal policies and

procedures of the Sheriff’s Department. Consequently, Count III is dismissed

without prejudice. Plaintiffs may amend their complaint in order to state a proper

cause of action based on negligent supervision within the amount of time

prescribed, if they may do so in good faith.

Count IV

      In the motion to dismiss, Wells contends that Plaintiffs have failed to

sufficiently plead a § 1983 claim, citing to Monell v. New York City Dept of Social

Servs., 436 U.S. 658 (1978). Under Monell, “[l]ocal governing bodies . . . can be sued

directly under § 1983 for monetary, declaratory, or injunctive relief . . . pursuant to

a governmental ‘custom’ even though such a custom has not received formal



                                      Page 7 of 12
Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 8 of 12 PageID 209



approval through the body’s official decisionmaking channels.” Id. at 690.

Municipalities can only be held liable, however, where “action pursuant to official

municipal policy of some nature caused a constitutional tort;” it cannot be liable

under § 1983 on a respondeat superior theory because it employs a tortfeasor. Id.

“Supervisor liability arises only ‘when the supervisor personally participates in the

allege constitutional violation or when there is a causal connection between the

actions of the supervising official and the alleged constitutional deprivation.’” Gross

v. Jones, No. 3:18-cv-594-J-39PDB, 2018 WL 2416236, at *4 (M.D. Fla. May 29,

2018) (quoting Mathews v. Crosby, 480 F.3d 1265, 1270 (11th Cir. 2007)).

Consequently, “to impose § 1983 liability on a local government body, a plaintiff

must show: (1) that his constitutional rights were violated; (2) that the entity had a

custom or policy that constituted deliberate indifference to that constitutional right;

and (3) that the policy or custom caused the violation.” Scott v. Miami-Dade

County, No. 13-CIV-23013-GAYLES, 2016 WL 9446132, at *3 (S.D. Fla. Dec. 13,

2016).

         To demonstrate a policy or custom, “it is generally necessary to show a

persistent and wide-spread practice; random acts or isolated incidents are

insufficient.” Id. at *4. The requisite causal connection can be established “when a

history of widespread abuse puts the responsible supervisor on notice of the need to

correct the alleged deprivation, and he fails to do so.” Cottone v. Jenne, 326 F.3d

1352, 1360 (11th Cir. 2003) (internal quotation omitted). “Alternatively, the causal

connection may be established when a supervisor’s custom or policy results in



                                       Page 8 of 12
Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 9 of 12 PageID 210



deliberate indifference to constitutional rights or when facts support an inference

that the supervisor directed the subordinates to act unlawfully or knew the

subordinates would act unlawfully and failed to stop them from doing so. Id.

(internal quotation and citation omitted). Significantly, “the Eleventh Circuit has

repeatedly held that without notice of a need to train or supervise in a particular

area, a municipality is not liable as a matter of law for any failure to train or

supervise.” Scott, 2016 WL 9446132, at *4.

         Reading the second amended complaint in a light most favorable to Plaintiffs,

it appears they allege that their constitutional due process rights were violated by

Montera when she wrongfully forced the evacuation and shutdown of the Academy.

In their response in opposition to the motion to dismiss, Plaintiffs attempt to clarify

that the constitutional right at issue is a property interest in their business.

However, within the four-corners of the second amended complaint, Plaintiffs do not

sufficiently allege the violation of a constitutional right where they only mention

the “bad press” that “continues to haunt the academy,” along with the resulting

“emotional damage, physical distress, embarrassment, humiliation, and shame.”

Accordingly, the Court finds that the allegations of the second amended complaint

do not sufficiently allege a constitutional violation that would support a §1983

claim.

         Additionally, the Court finds that Plaintiffs do not sufficiently allege that the

constitutional violation was caused by the customs, policies, or procedures of the

Manatee County Sheriff’s Department. It appears that Plaintiffs allege that the



                                         Page 9 of 12
Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 10 of 12 PageID 211



 custom or policy at issue is the inadequate supervision of Wells’ employee Lisa

 Montera when she wrongfully served a physically altered section 39.302 document

 on Plaintiffs and forced the evacuation and shutdown of the Academy. However,

 Plaintiffs only recount their own alleged incident and offer no other facts that would

 support an inference that the Sheriff’s Department had an official policy or

 widespread custom that caused Plaintiffs’ injuries. See Campbell v. City of

 Jacksonville, No. 3:17-cv-914-J-34JRK, 2018 WL 1463352, at *16 (M.D. Fla. Mar.

 23, 2018) (dismissing § 1983 claim after concluding that the plaintiff failed to

 identify any actual policies of the defendant, and in describing only the single

 incident, failed to offer any facts supporting the existence of a widespread custom);

 Cooper v. City of Starke, Fla. No. 3:10-CV-280-J-34MCR, 2011 WL 1100142, at *8

 (M.D. Fla. Mar. 23, 2011) (dismissing §1983 claim after concluding that “boilerplate

 and conclusory allegations of municipal policy or practice – devoid of factual

 development – are insufficient to state a § 1983 claim” where the plaintiffs failed to

 identify any actual policies or decision makers and failed to offer any facts to

 support the existence of a widespread custom, and instead only described the single

 incident involving plaintiffs); Reyes v. City of Miami Beach, No. 07-22680-CIV, 2007

 WL 419906, at *6 (S.D. Fla. Nov. 26, 2007) (acknowledging that although it is

 generally true that there is no heightened pleading standard for §1983 claims

 against municipalities, plaintiffs still must offer factual allegations that the

 municipality had an official policy or widespread custom that was directly

 responsible for their injuries in order to raise a claim above the speculative level).



                                       Page 10 of 12
Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 11 of 12 PageID 212



       Plaintiffs attempt to extrapolate a municipal policy, custom, and practice out

 of a single incident of alleged misconduct. However, a custom “cannot be derived

 from a single incident of wrongdoing.” Campbell, 2018 WL 1463352, at *15. The

 Supreme Court, in dictum, has acknowledged the possibility that a need to train or

 supervise “could be so obvious that a [municipality] could be held liable even

 without a pattern of prior constitutional violations.” Id. (citing to Gold v. City of

 Miami, 151 F.3d 1346, 1352 (11th Cir. 1998)). However, Plaintiffs’ allegations here

 – that the Sheriff’s Department had a policy and procedures pertaining to child

 protection investigations that Montera failed to comply with – are “insufficient to

 fall within the narrow exception arguably left open in City of Canton for cases

 involving only a single incident of misconduct.” See id.

       Although Plaintiffs are not required to plead their § 1983 claim with

 heightened particularity, they are required to plead sufficient facts that show they

 are entitled to relief. Plaintiffs have failed to do so here. Consequently, Count IV is

 dismissed without prejudice. Plaintiffs may amend their complaint in order to state

 a proper cause of action under § 1983 within the amount of time prescribed, if they

 may do so in good faith.

       It is therefore ORDERED, ADJUDGED, and DECREED:

    1. Counts I and II of Plaintiffs’ second amended complaint are hereby

       DISMISSED WITH PREJUDICE pursuant to Plaintiffs’ voluntary

       withdrawal of these claims.




                                       Page 11 of 12
Case 8:19-cv-00845-TPB-TGW Document 26 Filed 08/22/19 Page 12 of 12 PageID 213



    2. All claims against Defendant Dennis Romano are hereby DISMISSED

       WITH PREJUDICE pursuant to Plaintiffs’ voluntary withdrawal of these

       claims.

    3. Counts III and IV of Plaintiffs’ second amended complaint are hereby

       DISMISSED WITHOUT PREJUDICE. Plaintiffs may amend their

       complaint within 10 days of the date of this Order, if they may do so in good

       faith.

       DONE and ORDERED in Chambers, in Tampa, Florida this 22nd day of

 August, 2019.




                                           TOM BARBER
                                           UNITED STATES DISTRICT JUDGE




                                     Page 12 of 12
